Citation Nr: 1500112	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-05 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of whether the character of the appellant's service is a bar to Department of Veterans Affairs benefits.  

2.  Whether the character of the appellant's service is a bar to Department of Veterans Affairs benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1984 to January 1989.  The appellant was discharged under other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant testified before the undersigned Veterans Law Judge in an August 2013 video conference hearing.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The appellant was administratively discharged in January 1989 "under other than honorable conditions" for a pattern of misconduct due to drug abuse. 

2.  An unappealed administrative decision in July 1989 found the appellant's character of service to be a bar to VA benefits.  

3.  The evidence received since the July 1989 administrative decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim whether the appellant's character of discharge is a bar to VA benefits, and raises a reasonable possibility of substantiating the claim.  

4.  The appellant's offenses in service include insubordination toward a petty officer, false official statement, and wrongful use of marijuana on June 29, 1985; unauthorized absence on April 29, 1986; willfully disobeying an order of a petty officer on May 21, 1987;unauthorized leave status on March 10, 1988; and a history of non-judicial punishments for drug abuse, disregard for the policy on drug abuse and numerous unauthorized absences.  

5.  The appellant's actions during service constitute willful and persistent misconduct.  


CONCLUSIONS OF LAW

1. The July 1989 administrative decision that found the appellant's character of service is a bar to VA benefits is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2014).  

2.  New and material evidence has been received to reopen the claim of whether the appellant's character of discharge is a bar to VA benefits is final.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  The appellant's character of service is a bar to VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.354 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the appellant's claim of whether his character of discharge is a bar to VA benefits.  As such, no discussion of VA's duty to notify and assist is necessary regarding this matter.  

New and Material Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Historically, a July 1989 administrative decision determined that the appellant's character of service is a bar to VA benefits.  This was based on findings that his discharge under other than honorable conditions was issued because of willful and persistent misconduct.  The appellant did not appeal this decision, and no additional evidence pertinent to the issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b);  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the July 1989 administrative decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  This claim was received in November 2011.  

Since the July 1989 administrative decision, the appellant submitted additional evidence, including various statements and hearing testimony, that he was insane at the time of his offenses during service.  This evidence is new, in that it was not previously of record at the time of the July 1989 administrative decision.  Further, the newly submitted evidence is not cumulative or redundant of evidence already of record.  In addition, such evidence is presumed credible for the limited purpose of reopening the previously disallowed claim.  Given the standard set forth in Shade, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of whether the appellant's character of discharge is a bar to VA benefits.  

Character of Discharge Analysis

Under VA laws and regulations, and for benefits purposes, a Veteran is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(a).  

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed under 38 C.F.R. § 3.12(d).  

38 C.F.R. § 3.12(d) provides that a discharge or release because of one of the offenses specified is considered to have been under dishonorable conditions.  One of the conditions is willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4).  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of VA benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  

In order for a person to be found to have been insane at the time of committing an in-service offense, the insanity must be such that it legally excuses the acts of misconduct.  See Stringham v. Brown, 8 Vet. App. 445, 448 (1995) (holding that the event precipitating an other than honorable discharge and the claimant's insanity "must occur simultaneously").  

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).  

The appellant served on active duty from July 1984 to January 1989.  His service personnel records show that he was discharged under other than honorable conditions, and that the reason for such discharge was a pattern of misconduct due to drug abuse.  Specifically, he was cited for insubordination toward a petty officer, false official statement, and wrongful use of marijuana on June 29, 1985; unauthorized absence on April 29, 1986; willfully disobeying an order of a petty officer on May 21, 1987;unauthorized leave status on March 10, 1988; and a history of non-judicial punishments for drug abuse, disregard for the policy on drug abuse and numerous unauthorized absences.  

On longitudinal review of the record, the Board finds that the appellant's actions in service constituted willful and persistent misconduct.  The quality and length of his service cannot be considered to have been honest, faithful, or meritorious, as to compensate for his numerous offenses.  In this regard, the Board notes that the appellant was cited for various offenses throughout his service, as opposed to one particular instance of infractions in service.  Moreover, insubordination and disobeying an officer, wrongful use of marijuana, and making false official statements are the types of offenses that would interfere with and preclude the performance of an appellant's military duties, and thus do not constitute minor offenses under 38 C.F.R. § 3.12(d)(4).  See Cropper v. Brown, 6 Vet. App. 450, 452-53 (1994) (willful and persistent misconduct is supported by the record findings of four violations, all of which occurred in a relatively short period of time, and that the offenses were of the type that prevented the proper performance of military duties).  On this basis, the Board finds that the appellant's misconduct in service was persistent.  

In addition, the Board finds that the appellant's misconduct in service was willful.  The Board has considered the claimant's contentions that his unstable mental condition/insanity in service caused his substance abuse and various infractions during service, and finds that they lack merit.  A determination of whether a person is insane is in effect a determination of whether that person's actions were intentional and thus the result of willful misconduct.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  First, while the record shows the appellant was treated for depression and an adjustment disorder during service, such did not occur until 1988, and his infractions and offenses during service, including drug abuse, began several years prior to his treatment for any mental disorder or symptomatology.  Hence, to the extent the appellant contends that his mental condition in service caused his substance abuse, such is unsupported by the factual evidence of record.  Second, the only evidence of record indicating that the appellant was insane at the time of the offenses is the appellant's own assertions.  Whether the appellant demonstrates sufficient symptomatology to support insanity is a medically complex matter requiring medical expertise, and thus, the appellant, as a layperson, is not qualified to render such a finding or diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues); cf. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Because there is no competent medical evidence of record indicating that the appellant suffered from insanity due to a disease, or that he did not know or understand the nature or consequences of his actions or that what he was doing was wrong, or evidence that could otherwise support a finding of insanity, the Board finds that the appellant was not insane, and that his actions were willful.  See Zang, 8 Vet. App. at 254.  

For the reasons provided above, the Board finds that the appellant's discharge under other than honorable conditions is a bar to receipt of VA benefits concerning his service from July 1984 to January 1989.  


ORDER

New and material evidence having been received, and to that extent only, the claim of whether the character of the appellant's service is a bar to Department of Veterans Affairs benefits is reopened.  

The appeal to establish that the character of the appellant's service is not a bar to VA benefits is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


